In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an amended order of the Family Court, Nassau County (Foskey, J.), dated April 1, 2005, which, upon confirming a referee’s report (Phillips, Ct Atty *747Ref), dated February 7, 2005, made after a hearing, inter alia, modified a stipulation of settlement entered into by the parties on March 12, 1999 by awarding the father sole custody of the parties’ child.
Ordered that the amended order is affirmed, with costs.
There is a sound and substantial basis in the record for the Family Court’s determination that there had been a sufficient change in circumstances since the parties entered into a stipulation concerning custody (see Family Ct Act § 652 [b]; Matter of Shehata v Shehata, 31 AD3d 773, 773-734 [2006]), and that a transfer of sole legal and physical custody of the parties’ child to the father would be in the child’s best interests (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982]). Accordingly, the Family Court correctly confirmed the referee’s report (cf. Shen v Shen, 21 AD3d 1078, 1079 [2005]), and properly modified the stipulation by awarding the father sole custody of the child (see Matter of Shehata v Shehata, supra at 774; Bobinski v Bobinski, 9 AD3d 441, 441-442 [2004]). Prudenti, P.J., Krausman, Mastro and Rivera, JJ., concur.